UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1135


BRYANT MOORE,

                Plaintiff - Appellant,

          v.

LIGHTSTORM ENTERTAINMENT, INC.;      JAMES    CAMERON;   TWENTIETH
CENTURY FOX FILM CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:11-cv-03644-RWT)


Submitted:   November 26, 2014              Decided:   December 5, 2014


Before KING and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce S. Rogow, Tara A. Campion, BRUCE S. ROGOW, PA, Fort
Lauderdale, Florida; Bradley A. Thomas, THE LAW OFFICE OF
BRADLEY A. THOMAS, Washington, D.C., for Appellant. Robert H.
Rotstein, MITCHELL SILBERBERG & KNUPP LLP, Los Angeles,
California, J. Matthew Williams, MITCHELL SILBERBERG & KNUPP
LLP, Washington, D.C, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bryant    Moore   appeals       the   district       court’s    order

granting summary judgment in favor of the Appellees on Moore’s

claims of copyright infringement.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.             See generally Moore v.

Lightstorm Entm’t, Inc., 992 F. Supp. 2d 543 (D. Md. 2014).                   We

dispense   with     oral   argument    because        the    facts   and   legal

contentions   are   adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2